DETAILED ACTION
1.	This is a Final action on the merits of application 16888508.

2.	Claims 1-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-11, 13-14, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields US 9248897 and further in view of Clark US 6499712 and Garelick US 5082328

4. As per claim 1 and 14, Shields discloses watercraft [kayak] comprising: a body extending along a longitudinal axis Li, comprising a deck and a hull and seating area. He does not disclose at least one rail extending along the longitudinal axis ; and a swivel seat assembly, the swivel seat assembly removably mounted on the at least one rail , the swivel seat assembly being securably affixed to the at least one rail to allow sliding movement of the seat assembly along the at least one rail. Clark discloses the limitation in figs 1, 21, 40-44, abstract and claim 1. Garelick discloses a swivel seat on a boat that is manually operated see [fig. 1-4 col. 3-4]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to have watercraft seat adjustment to accommodate users of different lengths or height. The swivel seat assembly being configured to be manually operated to slide along the at least one rail is also obvious since the user is initiating movement of seat via switch, pushbutton, lever or any other various manual input means to facilitate movement.
5. As per claim 2 and 17, Shields discloses the watercraft further comprises a motor mount mounted on the deck and outside the seating area, the motor mount being adapted for mounting a motor thereon. Fig. 1

6. As per claim 3 and 18, Shields discloses the motor mount comprises a base 94 for mounting the motor mount to the deck of the watercraft and a mounting portion [see fig. 1, below lower frame 94] extending generally vertically from the base.

7. As per claim 4 and 19, Shields discloses the mounting portion of the motor mount comprises a lip for preventing slipping of the motor against the motor mount. See fig. 4 the lip is above #71 that when the housing is closed will prevent slipping.

8. As per claim 5 and 20, Shields discloses the watercraft further comprises a battery 78 compartment, fig 4.

9. As per claim 6 and 21, Shields discloses the motor mount and battery compartment are electrically connectable through wiring provided inside the body of the watercraft. See fig. 1

10. As per claim 7, Shields discloses the battery compartment he does not explicitly disclose a securably removable battery cover to prevent ingress of liquid into the battery compartment. But the compartment holds a plurality of electrical components in the seating area of the kayak wherein in normal use water enters the seating area but would not enter the compartment to short circuit the battery and electronics, so with that said it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a removable cover to access the battery compartment for maintenance and to keep water out of an electrical area, thereby preventing possible disabling of the electrical system or potential injury to the occupant.

11. As per claim 8 and 22, Shields discloses the battery compartment is mounted at a first end of the watercraft and the motor mount is mounted at a second end of the watercraft, opposite the first end. See fig. 1 & 4.

12. As per claim 9, Shields discloses the first end of the watercraft is the bow end and the second end of the watercraft is the stern end. See fig. 1
13. As per claim 10-11, Shields discloses a kayak in fig. 1. The use of the kayak as a fishing knack is considered pure intended use of the kayak, and as such is not given patentable weight. The kayak of Shields is capable of being used in a multitude of common water sports including fishing, and there is no structure particular to fishing cited in the body of the claim. Alternatively, fishing is a well known and common watersports activity, and therefore it would have been obvious to one of ordinary skill in the art, before effective filling date of the claimed invention, to have modified the kayak of Shields to be used for fishing, in order to increase its applicability in the field.

14. Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields US 9248897 Clark et al. & Garelick et al. and further in view of VanNimwegen US 20130074760.

15. As per claim 12, Shields and Clark and Garelick discloses the aforementioned limitations of claim 1, they do not disclose a wheel mounted to the kayak body. VanNimwegen discloses this [0057]. It would have been obvious to one of ordinary skill in the art to art, before effective filling date of the claimed invention, to have modified Shields to have a wheel on the body, as taught by VanNimwegen, so as to make transport of the kayak easier when hauling the boat on land.
16. As per claim 13, Shields discloses the aforementioned limitations of claim 1, he does not disclose a recessed slot in the hull adapted to mounting a transducer therein. He does disclose a recessed space in fig. 1 and electronic compartment 70 which implicitly stores a transducer as one of many electrical components stated in the reference. Thus it would have been obvious to one of ordinary skill in the art, before effective filling date of the claimed invention, to have modified Shields to have room for a transducer as just one of many electrical components needed to provide power to the motor.

17. As per claim 16, Shields and Clark and Garelick, discloses the aforementioned limitations of claim 14, they do not disclose the watercraft has at least one handle mounted to a front end of the watercraft. VanNimwegen discloses a handle in fig. 2f. Thus it would have been obvious to one of ordinary skill in the art, before effective filling date of the claimed invention, to have modified Shields to have a handle, as taught by VanNimwegen, in order to have means to pull the kayak out of the water and onto the sand at the beach.

18. Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields US 9248897 and further in view of Clark US 6499712 and Garelick et al. and Ferris US 10618609.

19. As per claims 23-24, Shields and Clark and Garelick, discloses the aforementioned limitations of claim 1, they do not disclose the use of paddles and pedals for propulsion. Ferris discloses these limitations in figs. 1-8. Thus it would have been obvious to one of ordinary skill in the art, before effective filling date of the claimed invention, to have combined the disclosures to have propulsion means for the vessel.
Allowable Subject Matter
20. Claim 15 is allowed.
Response to Arguments
21.	Applicant’s arguments with respect to claim(s) 1, 14-15 have been considered but are moot because the new ground of rejection does not rely solely on the previous reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
22.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant has mainly argued the Duijnstee which has been replaced with Garelick which discloses a manually operated swivel seat on a boat attached to a rail. Also applicants arguments about the Clarke reference are now considered moot when combined with Garelick which is analogous art. Clarke is only relied upon to disclose the seat and rail configuration. Also arguments against VanNimwegen are not valid the claim structure is in the prior art and the combination and reason to combine the art is logical within reason of transport.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617